Case 3:19-cv-O7117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 1 of 10 Page|D: 1

Alan R. Ackerman, Esquire (AA9730)

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East, Suite 106

Parsippany, NJ 07054

(973) 898-1177

aracsc| @a[anackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.

12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

`]pi`@fuller{dller.com

Attorneys for Plaintl`]j'
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
NEWARK DIVISION
THE INDEPENDENCE PROJECT, INC., a New :
Jersey Non Profit Corporation, and RONALD
MOORE, Individually,

Plaintiffs, : Case No.:
vs. :

ANTHONY PALAGANO ENTERPRISES, INC.,
a New Jersey Corporation,

Defendant(s).

COMPLAINT
Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non Proflt
Corporation, and RONALD MOORE, Individually, on their behalf and on behalf of all other
mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff” or
“Plaintiffs”), hereby sue the Defendant(s), ANTHONY PALAGANO ENTERPRISES, INC., a
New Jersey Corporation, (sometimes referred to as “Defendants”), for Injunctive Relief,

damages, attorney’s fees, litigation expenses, and costs pursuant to the Americans With

Case 3:19-cv-O7117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 2 of 10 Page|D: 2

Disabilities Act, 42 U.S.C. § 12181 e_t Lq; (“ADA”) and the New Jersey Law Against
Discrimination (N.J. S .A.).
COUNT I
VIOLATION OF TITLE III OF THE
AMERICANS WITH DISABILITIES ACT. 42 USC 8 12181. er seq.

1. Plaintiff, Ronald Moore, is an individual residing at 1002 Central Ave., New Providence,
NJ 07974, in the County of Union.

2. Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation formed
under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.
maintains its principal office at 1002 Central Ave., New Providence, NJ 07974, in the
County of Union.

3. Defendant, ANTHONY PALAGANO ENTERPRISES, INC., leases the subject property
alleged by the Plaintiffs to be operating in violation of Title III of the ADA.

4. Defendant’s property, Burger King, is located at 931 Fischer Boulevard, Toms River, NJ
08753.

5. Venue is properly located in the District of New Jersey because venue lies in the judicial
district of the property situs. The Defendant’s property is located in and does business
within this judicial district.

6. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 e_t slq. See also 28 U.S.C. § 2201

and § 2202.

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 3 of 10 Page|D: 3

10.

Plaintiff Ronald Moore is a New Jersey resident, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA, being a quadriplegic. Ronald Moore
has visited the property which forms the basis of this lawsuit on numerous occasions and
plans to return to the property in the near future to avail himself of the goods and services
offered to the public at the property. The Plaintiff has encountered architectural barriers
at the subject property. The barriers to access at the property have endangered his safety.
The Plaintiff is also a member of the Plaintiff organization, THE INDEPENDENCE
PROJECT, INC., discussed below in paragraph 8.

Plaintiff THE INDEPENDENCE PROJECT, INC., is a nonprofit New Jersey
corporation Members of this organization include individuals with disabilities as defined
by the ADA. The purpose of this organization is to represent the interest of its members
by assuring places of public accommodation are accessible to and usable by the disabled
and that its members are not discriminated against because of their disabilities

THE INDEPENDENCE PROJECT, INC. and its members have suffered and will
continue to suffer direct and indirect injury as a result of the Defendant’s discrimination
until the Defendant has compelled to comply with the requirements of the ADA. One or
more of its members has suffered an injury that would allow it to bring suit in its own
right. THE INDEPENDENCE PROJECT, INC. has also been discriminated against
because of its association with its disabled members and their claims.

Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA. The

place of public accommodation that the Defendant owns, operates, leases or leases to is

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 4 of 10 Page|D: 4

11.

12.

13.

known as Burger King, and is located at 330 Pompton Avenue, Cedar Grove, NJ 07009.
THE INDEPENDENCE PROJECT, INC. and Ronald Moore have a realistic, credible,
existing and continuing threat of discrimination from the Defendant’s non-compliance
with the ADA with respect to this property as described but not necessarily limited to the
allegations in paragraph 13 of this complaint. Plaintiffs have reasonable grounds to
believe that they will continue to be subjected to discrimination in violation of the ADA
by the Defendant. Ronald Moore desires to visit Burger King not only to avail himself of
the goods and services available at the property but to assure himself that this property is
in compliance with the ADA so that he and others similarly situated will have full and
equal enjoyment of the property without fear of discrimination

The Defendant has discriminated against the individual Plaintiff and members of the
corporate Plaintiff organization by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 U.S.C. § 12182 e_t §§q.

The Defendant has discriminated, and continue to discriminate, against the Plaintiffs in
violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of Burger King has shown that violations
exist. These violations that Ronald Moore personally encountered or observed include,
but are not limited to:

Parking_and Exterior Accessihle Route

Parking spaces throughout Burger King are not maintained, lack access aisles, contain
abrupt changes of level greater than l/4 inch, are located on a slope and fail to provide a

compliant accessible route, violating Sections 402, 502 and 502.4 of the 2010
Accessibility Standards. These conditions during numerous visits prevented Mr. Moore

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 5 of 10 Page|D: 5

b)

d)

g)

h)

j)

from unloading from his van freely and safely. On certain occasions he would park away
from the accessible parking at Burger King so he could access the restaurant safely.

Curb ramps provided at Burger King are unsafe for wheelchair users and are not provided
in some areas. The curb ramps contain excessive slopes, abrupt changes of level and lack
level landings, violating Sections 402 and 406 of the 2010 Accessibility Standards. Mr.
Moore dealt with a lack of maneuvering space at the top of the curb ramp. These
conditions are unsafe for Mr. Moore when he accesses the curb ramps.

The exterior accessible route from parking spaces at Burger King fails to provide a safe
accessible route to ramps or curb ramps, violating Section 402 of the 2010 Accessibility
Standards. Mr. Moore was forced to travel in the traffic area of the center to get to the
curb ramp.

Burger King fails to provide a safe accessible route to the adjacent street or sidewalk,
violating Section 206.2.1 of the 2010 Accessibility Standards. The lack of an safe
accessible route prevents the option of public transportation for Mr. Moore.

Access to Goods and Services

Burger King fails to provide accessible dining tables for those in wheelchairs, violating
Section 902 of the 2010 Accessibility Standards. Mr. Moore was unable to dine
comfortably due to a lack of accessible tables.

Entering/exiting doors at Burger King is impeded by a lack of accessibility, violating
Sections 402 and 404 of the 2010 Accessibility Standards. Mr. Moore was unable to
enter/exit areas of Burger King without assistance due to steps and a lack of maneuvering
space.

Restrooms

Restrooms at Burger King were reported to be unsafe for use by the plaintiff Inspection
revealed Mr. Moore was unable to use the restrooms safely due to a lack of accessibility.
Including, inaccessible water closets which lack proper controls, signage and wheelchair
maneuvering space, violating Section 601 of the 2010 Accessibility Standards.

Restrooms at provide dispensers beyond reach of wheelchair users and are inaccessible to
the plaintiff, violating Section 308 of the 2010 Accessibility Standards.

Lavatories lack knee clearance and accessibility preventing the plaintiff from freely
accessing the lavatory, violating Section 606 the 2010 Accessibility Standards.

Burger King provides restrooms that lack proper maneuvering space and contain
improper centerlines for the water closets, violating Section 604 of the 2010 Accessibility
Standards. Mr. Moore was unable to access the water closet freely and safely due to a
lack of reported maneuvering space.

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 6 of 10 Page|D: 6

14.

15.

16.

k)

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

The discriminatory violations described in paragraph 13 are not an exclusive list of the
Defendant’s ADA violations. Plaintiffs require the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, the members
of the Plaintiff group, and all other individuals similarly situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendant’s ADA violations, as set forth
above. The individual Plaintiff, the members of the Plaintiff group and all others
similarly situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. ln order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act,

Defendant has discriminated against the individual and corporate Plaintiff by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or commercial

facility in violation of` 42 U.S.C. § 12181 et seg. and 28 CFR 36.302 et seg. Furthermore,

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 7 of 10 Page|D: 7

17.

18.

19.

the Defendant continues to discriminate against the Plaintiffs, and all those similarly
situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

Plaintiffs are without adequate remedy at law and are suffering irreparable harm.
Considering the balance of hardships between the Plaintiffs and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent inj unction.

Plaintiffs have retained the undersigned counsel and is entitled to recover attorney’s fees,
costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28
CFR 36.505.

Defendant is required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the altemative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy

subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 8 of 10 Page|D: 8

20.

21.

facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiffs or waived by the Defendant.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiffs
Injunctive Relief, including an order to require the Defendants to alter Burger King to
make its facilities readily accessible and useable to the Plaintiffs and all other persons
with disabilities as defined by the ADA; or by closing the facility until such time as the
Defendant cures its violations of the ADA. The order should further request the

Defendant to maintain the required accessible features on an ongoing basis.

WHEREFORE, Plaintiffs respectfully request:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and
to require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such steps that may be necessary to ensure that

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 9 of 10 Page|D: 9

no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

c. An award of attomey’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act,

COUNT II
VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

I. Plaintiffs reallege all prior obligations as if fully set forth herein. Plaintiffs repeat the
allegations contained in all of the proceeding paragraphs

II. Defendant’s facility is a place of public accommodation as defined by N.J.S.A. 10:5-5,
(New Jersey Law Against Discrimination).

III. New Jersey law provides that all persons shall have the opportunity to obtain all the
accommodations, advantages, facilities and privileges of any place of public
accommodation without discrimination on the basis of disability. This opportunity is
recognized and declared to be a civil right. (See, N.J.S.A. 10:5-4.)

IV. As a result of the aforementioned discrimination, Plaintiff Ronald Moore has sustained
emotional distress, mental anguish and suffering and humiliation, and other injuries, in

violation of the New Jersey Law Against Discrimination.

Case 3:19-cv-07117-|\/|AS-LHG Document 1 Filed 02/27/19 Page 10 of 10 Page|D: 10

WHEREFORE, Ronald Moore demands judgment for injunctive relief, damages,
attorneys’ fees, litigation expenses, including expert fees and costs pursuant to the New Jersey

Law Against Discrimination.

Date: ¢;Z- ; S'Dl 91

 

 

 

Alan R. creman, Esqirire (AA9730)

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East

Parsippany, NJ 07054

Ph: (973) 898-1177

Fax: (973) 898-1230

Email: araesq@alanackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Ph: (305) 891-5199

Fax: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plainti]jfs, Ronala' Moore and
The Independence Project, Inc.

10

